DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Pub 2016/0344362).
As to claim 1, Kobayashi teaches a tuning fork-type vibrator (fig 4-6), comprising:
a tuning fork-type vibration piece including a stem portion (30) and a plurality of arm portions (37) extending from the stem portion:
a package body (5, 10 11) including a housing portion (10, 11) in which the tuning fork-type vibration piece is housed; and
a lid member (6) that seals an opening of the package body containing the tuning fork-type vibration piece, wherein the stem portion is joined to an electrode (20a, 20b) in the housing portion of the package, 
wherein the plurality of arm portions comprises frequency adjustment metal films (40) formed at free ends (paragraph 55) on surfaces thereof facing an inner surface of the lid member, the frequency adjustment metal films having been partly removed (R or section 41, paragraph 60), and 
wherein in case the plurality of arm portions are warped toward the lid member, the frequency adjustment metal films partly removed contact the inner surface of the lid member so as to avoid contact of edges on the free ends of the plurality of arm portions with the inner surface of the lid member (weights 40 are positioned at the free end, should the arm bend upwards and hit the lid the weights would contact the lids and no the edges of 31).
As to claim 3, Kobayashi teaches the free ends (end of the arm) of the plurality of arm portions provided with the frequency adjustment metal films are greater in width than any other parts of the plurality of arm portions (the “head” of the arms are larger in width than the arm portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
As to claim 2, this claim is dependent on claim 1 the rejection of which is discussed above.
Kobayashi does not explicitly teach that the free ends toward the stem portion in a length less than or equal to half a length of the frequency adjustment metal films along the longitudinal direction.
As would have been recognized by a person of ordinary skill in the art, choosing the amount of metal to remove is done merely as a design choice to choosing a user desired operating frequency (paragraphs 84-86, choosing the amount of R or removed metal for fine tuning).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to choose a size of the metal film to be removed as doing so would be a mere matter of design choice to modify the resonator of Kobayashi to operate a user desired operating range.

As to claim 2, Kobayashi teaches the frequency adjustment metal films formed at the free ends are partly removed along a longitudinal direction (removed in the longitudinal direction) of the plurality of arm portions from edges on the free ends toward the stem portion in a length less than or equal to half a length of the frequency adjustment metal films along the longitudinal direction.

As to claim 3, Kobayashi teaches the free ends (end of the arm) of the plurality of arm portions provided with the frequency adjustment metal films are greater in width than any other parts of the plurality of arm portions (the “head” of the arms are larger in width than the arm portion).
greater in width than any other parts of the plurality of arm portions. 

As to claim 6, Kobayashi teaches the stem portion comprises a metal bump formed to join the tuning fork-type vibration piece to the electrode in the housing portion of the package body (paragraphs 64).  It would be obvious to a person of ordinary skill in the art to have the metal bump a material used to form the frequency adjustment metal films as it would be a mere matter of design choice to choosing a user desired material for the bump and adjustment film to comprise a common material to both.

As to claim 7, Kobayashi teaches a tuning fork-type vibrator (fig 4-6), comprising:
a first step of forming electrodes in a stem portion (30) and in a plurality of arm portions (37) extending from the stem portion (paragraph 56) of a respective one of a plurality of tuning fork-type vibration pieces integrally coupled on a wafer:
a second step of forming a frequency adjustment metal film (40) at one end on one of front and back main surfaces of a respective one of the plurality of arm portions in a direction of extension thereof;
a third step of performing frequency adjustment by partly removing the frequency adjustment (R) metal films formed at the one ends (paragraph 60); and
a fourth step of housing each one of the plurality of tuning fork-type vibration pieces divided and separated from the wafer in a housing portion (10, 11) formed in a package body (5, 10 11) and then sealing an opening of the package body with a lid member (6), the fourth step further comprising joining the stem portion of each one of the plurality of tuning fork-type vibration pieces to an electrode (20a, 20b) in the housing portion of the package body in a manner that the one of the front and back main surfaces faces a lid member,
	Kobayashi doesn’t teach tuning to a specific frequency range (a ratio of an absolute value of difference between a second target frequency in the second step and a third target frequency in the third step to an absolute value of difference between the second target frequency and a first target frequency in the first step is less than or equal to 0.5).
	As would have been recognized by a person of ordinary skill in the art choosing the operating range is done merely as a design choice (paragraphs 84, 86-88, 92) to choosing a user desired operating range by fine tuning the resonator of Kobayashi to a user desired frequency.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the resonator of Kobayashi to operate in a specific frequency range as doing so would be a mere matter of design choice to choosing a user desired operating range.

As to claim 8, Kobayashi teaches in the second step, the frequency adjustment metal films are formed in a thickness greater than or equal to 9 um (paragraph 59).

As to claim 9, Kobayashi teaches frequency adjustment metal films (40) at the ends of the arms. As would have been recognized by a person of ordinary skill in the art, choosing the amount of metal to remove is done merely as a design choice to choosing a user desired operating frequency (paragraphs 84-86, choosing the amount of R or removed metal for fine tuning).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to choose a size of the metal film to be removed as doing so would be a mere matter of design choice to modify the resonator of Kobayashi to operate a user desired operating range.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the lengths of frequency film removed from the edges on the free ends as is recited in claims 4 and 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaya et al (Pub 2008/0106172) teaches a resonator with adjustable metal films formed at the ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849